Exhibit 10.1

 

[g171271ks01i001.jpg]

 

July 11, 2018

 

Douglas S. Aron

602 Wellesley Drive

Houston, TX  77024

 

Re:                             Employment Terms

 

Dear Doug:

 

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer of Archrock, Inc. (the “Company”) on the terms and conditions
set forth below.

 

1.                                      POSITIONS, DUTIES AND RESPONSIBILITIES. 
As of August 13, 2018 (the “Effective Date”), you will serve as Senior Vice
President and Chief Financial Officer of the Company, and you will have such
duties and responsibilities as are usual and customary for your position.  You
will report directly to the Chief Executive Officer of the Company, and will
work at the Company’s offices located in Houston, Texas, except for travel to
other locations as may be reasonably necessary to fulfill your
responsibilities.  At the Company’s request, you will serve the Company and/or
its subsidiaries and affiliates in other offices, directorships and capacities
in addition to the foregoing.  In the event that you serve in any one or more of
such additional capacities, your compensation will not be increased beyond that
specified in this letter.  You will be expected to devote your full business
time and attention to the business and affairs of the Company and the
performance of your duties hereunder.

 

2.                                      AT-WILL EMPLOYMENT.  You acknowledge and
agree that your employment with the Company is “at-will” and not for any
specified time, and may be terminated, with or without cause and with or without
notice, at any time by you or the Company; provided, however, that you will be
entitled to certain benefits and payments upon certain terminations of
employment, as described in paragraphs 8 and 9 below.  The nature of your
at-will employment relationship cannot be changed except in a writing signed by
you and an authorized representative of the Company.

 

3.                                      BASE COMPENSATION.  During your
employment with the Company, your base salary will be as set forth on Exhibit A
attached hereto (the “Base Salary”), less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
but no less often than bi-weekly.  Your Base Salary will be subject to annual
review in the discretion of the board of directors of the Company (the “Board”)
or a designated committee of the Board.

 

4.                                      SHORT-TERM INCENTIVE.  For each fiscal
year of the Company ending during the term of your employment, you will be
eligible to receive an annual short-term incentive payment (the “Short-Term
Incentive”) upon the achievement of performance objectives to be determined

 

--------------------------------------------------------------------------------


 

by the Company’s Chief Executive Officer and/or the Board or a designated
committee of the Board, which will be targeted at a percentage of your Base
Salary as set forth on Exhibit A attached hereto (the “Target Short-Term
Incentive”), subject to annual review in the discretion of the Board or a
designated committee of the Board.  Any such Short-Term Incentive will be paid
on the date on which short-term incentives are paid generally to the Company’s
executive officers, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the end of the fiscal year in which the Short-Term
Incentive is earned and, unless otherwise agreed to by the Board or a designated
committee of the Board, you must be employed by the Company on the payment date
in order to earn such bonus.

 

5.                                      SIGN-ON EQUITY GRANT.  As a key
employee, the Company will grant you a long-term equity incentive award valued
at the amount set forth on Exhibit A attached hereto (the “Sign-On Grant”),
subject to the terms and conditions herein. The Sign-On Grant will be comprised
of shares of the Company’s restricted stock and will be subject in all respects
to the terms and conditions set forth in the Company’s 2013 Stock Incentive
Plan, as amended from time to time, and an award notice to be entered into
between you and the Company evidencing the grant of the Sign-On Grant. The
Sign-On Grant is subject to the approval of the Compensation Committee of the
Board and, if and when approved, will be processed as soon as practical
following the Effective Date.

 

6.                                      ANNUAL EQUITY AWARDS.  For each fiscal
year of the Company during the term of your employment, beginning in 2019, the
Company anticipates that you will be eligible to receive an annual equity award
valued at the amount set forth on Exhibit A attached hereto (the “Annual
Award”).  The amount of your Annual Award will be subject to annual review in
the discretion of the Board or a designated committee of the Board.  It is
anticipated that your Annual Award will be granted in in the first quarter of
each year, subject to your continued employment through the applicable grant
date, in accordance with the Company’s general plans, policies and practices
with respect to grants of annual equity awards to its executive officers
generally.  The Board or a designated committee of the Board, in its sole
discretion, will determine the type or types of equity that comprise each Annual
Award (which may include, without limitation, restricted stock, stock options,
performance shares and/or restricted stock units of the Company) as well as the
grant dates and exercise prices, in each case, in accordance with the terms and
conditions of the applicable equity plan(s) and award notice(s).

 

7.                                      BENEFITS; PAID TIME OFF.  During your
employment with the Company, you will be eligible to participate in all savings,
retirement, incentive, health, welfare and perquisite plans (including, but not
limited to, medical, dental, disability insurance, life insurance, employee
stock purchase, 401(k) and deferred compensation plans and programs) maintained
or sponsored by the Company for its executive officers, as in effect from time
to time and subject to the terms and conditions thereof.  In addition, you will
be entitled to paid time off in accordance with the plans, policies, programs
and practices of the Company generally applicable to its executive officers, as
in effect from time to time. The paid time off annual accrual amount as in
effect on the Effective Date is set forth on Exhibit A.  Notwithstanding the
foregoing, nothing contained in this letter will require or obligate the Company
to establish, maintain or continue any particular employee benefit plan,
program, policy or benefit.

 

2

--------------------------------------------------------------------------------


 

8.                                      NON-CHANGE OF CONTROL SEVERANCE. 
Effective as of the Effective Date, you and the Company will execute a severance
benefit agreement substantially in the form attached hereto as Exhibit B (the
“Severance Agreement”).  Subject to and upon the terms and conditions of the
Severance Agreement, subject to your timely execution and non-revocation of a
release of claims in favor of the Company and its affiliates, you will be
entitled to receive certain severance benefits and payments upon certain
terminations of your employment with the Company and its affiliates, as
described on Exhibit A attached hereto.

 

9.                                      CHANGE OF CONTROL SEVERANCE.  In
addition, effective as of the Effective Date, you and the Company will execute a
change of control agreement substantially in the form attached hereto as
Exhibit C (the “Change of Control Agreement”).  Subject to and upon the terms
and conditions of the Change of Control Agreement, subject to your timely
execution and non-revocation of a release of claims in favor of the Company and
its affiliates, you will be entitled to receive certain severance payments and
benefits upon certain terminations of your employment with the Company and its
affiliates in connection with a Change of Control, as described on Exhibit A
attached hereto.

 

10.                               RESTRICTIVE COVENANTS.  You acknowledge and
agree that, during your employment with the Company, you will be subject to the
Company’s standard policies, if any, relating to non-disparagement,
non-solicitation, non-competition and confidentiality, as set forth in the
Severance Agreement, the Change of Control Agreement and any other Company
policies or plans generally applicable to its executive officers.

 

11.                               STOCK OWNERSHIP REQUIREMENTS.  You acknowledge
and agree that, following the Effective Date and continuing through the date on
which your employment with the Company terminates for any reason, you will be
required to comply with the Company’s stock ownership requirements as in effect
from time to time.

 

12.                               CLAWBACK AND RECOUPMENT.  All compensation and
benefits payable to you by the Company and/or its affiliates will be subject to
any clawback or recoupment requirements under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any clawback or recoupment policies that the
Company and/or its affiliates may adopt from time to time.

 

13.                               WITHHOLDING.  The Company may withhold from
any amounts payable under this letter such federal, state, local or foreign
taxes as are required to be withheld pursuant to any applicable law or
regulation.

 

14.                               GOVERNING LAW.  This letter shall be governed
by, and construed in accordance with, the laws of the State of Texas, without
regard to principles of conflict of laws thereof.

 

15.                               ENTIRE AGREEMENT.  As of the Effective Date,
this letter, together with the Severance Agreement and the Change of Control
Agreement, constitutes the final, complete and exclusive agreement between you
and the Company with respect to the subject matter of this letter, and
supersedes and replaces any and all other agreements, offers or promises,
whether oral or written, by the Company, its affiliates or any predecessor
employer (or any representative thereof).   You agree that any such prior
agreement, offer or promise between you and the Company, its

 

3

--------------------------------------------------------------------------------


 

affiliates or any predecessor employer (or any representative thereof), is
hereby terminated and will be of no further force or effect, and you acknowledge
and agree that upon your execution of this letter, you will have no right or
interest in or with respect to any such agreement, offer or promise.

 

16.                               CONDITIONS TO EMPLOYMENT.  For purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States upon your commencement of employment (and this offer of employment
shall be void if you fail to timely provide such evidence as requested by the
Company).  In addition, this offer of employment is contingent upon your
satisfactory completion of the Company’s standard conditions to employment,
including (without limitation) satisfactory completion of a background check,
educational verification and drug test.  This offer of employment, including the
compensation terms attached hereto as Exhibit A, is contingent upon the approval
of this offer of employment (including the compensation terms attached hereto as
Exhibit A) by the Board or the Compensation Committee thereof.

 

17.                               SUCCESSORS; ASSIGNS.  This letter is personal
to you and, without the prior written consent of the Company, shall not be
assignable by you otherwise than by will or the laws of descent and
distribution.

 

Please confirm your acceptance of, and agreement to, the foregoing terms and
conditions by signing and dating this letter in the space provided below and
returning it to the Company.  Please retain one fully-executed original for your
files.

 

Sincerely,

 

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

 

D. Bradley Childers

 

 

Chief Executive Officer

 

 

 

 

 

Agreed and Accepted,

 

this 11th day of July, 2018:

 

 

 

By:

/s/ Douglas S. Aron

 

 

Douglas S. Aron

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPENSATION TERMS

 

Base Salary

$425,000 per year

 

Target Short-Term Incentive

75% of Base Salary

 

Sign-On Grant Value

$500,000 in restricted stock, subject to continued employment and ratable
vesting in August of 2019, 2020 and 2021

 

Annual Equity Award Value

$850,000 in award type(s) determined by the Compensation Committee, time-vested
awards currently subject to continued employment and ratable vesting in
August 2020, 2021 and 2022 and performance-based awards subject to multi-year
ratable vesting or cliff vesting in August 2022 (or such other vesting schedule
as may be determined by the Compensation Committee).

 

Paid Time Off Annual Accrual

208 hours per year

 

Non-Change of Control Severance*

Upon a Qualifying Termination of Employment (as defined in the Severance
Agreement), subject to your timely execution and non-revocation of a release of
claims in favor of the Company and its affiliates, you will be eligible to
receive:

 

·             a lump-sum severance payment equal to (i) your Base Salary plus
(ii) your Target Short-Term Incentive plus (iii) your Target Short-Term
Incentive prorated through the date of termination plus (iv) any earned but
unpaid Short-Term Incentive for the fiscal year ending prior to the date of
termination;

 

·             full accelerated vesting of your then-outstanding unvested equity
awards that would have otherwise vested on the next vesting date immediately
following your termination; and

 

·             a lump-sum payment equal to 12 months of the premiums that would
be payable by the Company under the Company’s group health plan, had your
employment not terminated, together with the monthly administrative fee that
would be assessed under COBRA.

 

Change of Control Severance*

Upon a Qualifying Termination of Employment (as defined in the Change of Control
Agreement), subject to your timely execution and non-revocation of a release of
claims in favor of the Company and its affiliates, you will be eligible to
receive:

 

·             a lump-sum severance payment equal to (i) two times your Base
Salary plus (ii) two times your Target Short-Term Incentive plus (iii) your
Target Short-Term Incentive prorated through the date of termination plus
(iv) any earned but unpaid Short-Term Incentive for the fiscal year ending prior
to the date of termination;

 

--------------------------------------------------------------------------------


 

 

·             an amount equal to two times the total employer matching
contributions that would have been credited to your account under the Company’s
401(k) plan and any deferred compensation plan had you made elective deferrals
or contributions during the twelve (12) months preceding your termination;

 

·             any amounts previously deferred by you or earned but not
previously paid under the Company’s incentive and nonqualified deferred
compensation programs as of your termination date;

 

·             full accelerated vesting of your then-outstanding unvested equity
awards; and

 

·             a lump-sum payment equal to 24 months of the premiums that would
be payable by the Company under the Company’s group health plan, had your
employment not terminated, together with the monthly administrative fee that
would be assessed under COBRA.

 

--------------------------------------------------------------------------------

* The terms of each agreement summarized herein are qualified in their entirety
by the full text of each such agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SEVERANCE BENEFIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CHANGE OF CONTROL AGREEMENT

 

2

--------------------------------------------------------------------------------